This cause having heretofore been submitted to the court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the court that the said judgment of the Circuit Court be, and the same is hereby affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
In an action of ejectment, it may be shown under the general issue whether at the time a conveyance of land was made, a portion of the land covered by the deed of conveyance was adversely held by another, so that the conveyance would be inoperative as to the land adversely held.
A Writ of Error to the Circuit Court for Polk County; John S.E.dwards, Judge.
  New trial granted. *Page 441
Judson  Hopper, for Plaintiff in Error.
J. W. Howell, for Defendant in Error.